Citation Nr: 1539071	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extra-schedular evaluation for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously before the Board in July 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that an extra-scheduler evaluation is warranted due to symptoms including glare and intermittent eye pain and bleeding.  With respect to the glare affecting the Veteran's vision, the report of an August 2014 VA examination specifically finds the glare is caused by the cataract in his only seeing eye, which is caused by diabetes.  While the Veteran is not service-connected for cataracts, service connection is in effect for diabetes.  Therefore, the issue of entitlement to service connection for cataracts secondary to diabetes mellitus has been raised by the record.  As this issue has not yet been addressed by the AOJ in the first instance, it is not within the Board's jurisdiction at this time.  As such, this issue must be referred to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Finally, in light of the Court's instructions in the November 2013 memorandum decision to specifically consider the Veteran's symptoms of glare and eye pain, the Veteran's claim for an extra-schedular evaluation for diabetic retinopathy is impacted by the outcome of the referred claim of entitlement to service connection for cataracts.  Hence, the extra-scheduler appeal is inextricably intertwined with the service connection claim.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the appeal for an extra-schedular evaluation is "inextricably intertwined" with the service connection claim being referred herein, it must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Develop and adjudicate the issue of entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus.  The Veteran must be informed that, if he wishes to initiate an appeal of the AOJ's decision, he must perfect a timely appeal.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal for an extra-schedular evaluation for diabetic retinopathy based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

On remand, the Veteran is invited to submit evidence demonstrating the functional effects his claimed symptomatology has on his employment and daily activities.  The appellant also has the right to submit any additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




